STEPHANIE LARSEN, CSR, RPR
                    OFFICIAL COURT REPORTER
                     33rd Judicial District
            P.O. Box 554 ** Marble Falls, TX 78654
                          (512)715-5230
                      reporter33@dcourt.org
      * * * * * * * * * * * * * * * * * * * * * * * * * * *

                COURT REPORTER EXTENSION REQUEST


July 10, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

RE:   03-15-00420-CR Burnet County Cause No. 42765
      Texas v. Karra Trichele Allen

To Whom It May Concern:

Please consider this an extension request as necessary for the
reporter's record in the above-named case.

I have received notice of appeal, a Designation of Matters to
be Included, and have begun transcription of the reporter's
record. This case concluded on 6/02/15 after a two-week jury
trial. Since that time I have been in trial for three
additional jury trials.

This record is between 15-20 volumes, approximately 2000 pages
and 400 exhibits. I am respectfully requesting a 60-day
extension.

If you have any questions, please do not hesitate to contact
me.

Thank you,

/sl/Stephanie Larsen